DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Alan Pattillo, Reg. No. 76,601 on 3/11/2021.

Claims 1 and 20 have been amended as follows:
1. 	A velocity sensor system configured to measure velocity of a fluid stream, the sensor system comprising two or more electrically conductive wire filaments, wherein the two 
wherein at least one of the two or more electrically conductive wire filaments is adapted to be deflected when exposed to the fluid stream, 
wherein, for the at least one of the two or more electrically conductive wire filaments, a dimension in at least one of the width or thickness is less than 50µ/Up throughout a predetermined operating range of expected fluid velocities,
where µ is viscosity of the fluid stream, ρ is density of the fluid stream, and U is velocity of the fluid stream relative to the at least one of the two or more electrically conductive wire filaments, and wherein the velocity of the fluid is related to a change in voltage or resistance across the at least one of the two or more electrically conductive wire filaments due to strain.

20. 	A method for determining velocity of a fluid stream, comprising the steps of: providing two or more wire filaments, where at least one of the two or more wire filaments is adapted to be deflected when exposed to the fluid stream; 
measuring a resistance of each of the at least two of the two or more wire filaments; and 
equating the velocity of the fluid stream to the result of a function of the at least two resistances, 
wherein at least one of the two or more wire filaments has a length dimension longer than at least one of a width or thickness dimension, and at least one of the two or more wire filaments has a dimension in at least one of width or thickness less than 50µ/Up throughout a predetermined operating range, where µ is viscosity of the fluid stream, ρ is density of the fluid stream, and U is velocity of the fluid stream relative to the one of the two or more wire filaments, and 
wherein the velocity of the fluid is related to the strain of the at least one of the two or more wire filaments.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-20, Hultmark (US Pat. No. 9,500,615 B2) in view of Djorup (US Pat. No. 4,793,181 A) and Kitamura (US Pat. No. 4,419,888 A) represents the best art of record. However, Hultmark in view of Djorup and Kitamura fails to encompass all of the limitations of independent claims 1 and 20.
Specifically, Hultmark in view of Djorup and Kitamura fails to critically teach  velocity sensor system configured to measure velocity of a fluid stream, the sensor system comprising two or more electrically conductive wire filaments, wherein the two or more electrically conductive wire filaments are configured to have a length dimension longer than at least one of a width or thickness dimension, wherein at least one of the two or more electrically conductive wire filaments is adapted to be deflected when exposed to the fluid stream, wherein, for the at least one of the two or more electrically conductive wire filaments, a dimension in at least one of the width or thickness is less than 50µ/Up throughout a predetermined operating range of expected fluid velocities, where µ is viscosity of the fluid stream, ρ is density of the fluid stream, and U is velocity of the fluid stream relative to the at least one of the two or more electrically conductive wire filaments, and wherein the velocity of the fluid is related to a change in voltage or resistance across the at least one of the two or more electrically conductive wire filaments due to strain OR a method for determining velocity of a fluid stream, comprising the steps of: providing two or more wire filaments, where at least one of the two or more wire filaments is adapted to be deflected when exposed to the fluid stream; measuring a resistance of each of the at least two of the two or more wire filaments; and equating the velocity of the fluid stream to the result of a function of the at least two resistances, wherein at least one of the two or more wire filaments has a length dimension longer than at least one of a width or thickness dimension, and at least one of the two or more wire filaments has a dimension in at least one of width or thickness less than 50µ/Up throughout a predetermined operating range, where µ is viscosity of the fluid stream, ρ is density of the fluid stream, and U is velocity of the fluid stream relative to the one of the two or more wire filaments, and wherein the velocity of the fluid is related to the strain of the at least one of the two or more wire filaments.
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1 and 20 and the examiner can find no teachings for a the velocity sensor system or method for determining velocity of a fluid stream as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855